Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01074-CR
NO. 14-07-01075-CR
____________
 
CAMILO PENALOSA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District Court
 Harris County, Texas
Trial Court Cause Nos. 1116362
& 1116363
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to two counts of aggravated robbery with a deadly
weapon.  In each case, in accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on November 16, 2007, to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal in
both cases.  We dismiss both appeals.  




In each
case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
In each case, the trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record in each case supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b)